DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 11, 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Scott et al. (US 7,963,806).
Regarding claims 1, 8, 11, 14 Scott et al. disclose an electrical connector, comprising: 
a base (6); 
a mating component (10) mated with the electrical connector, wherein the mating component has a plurality of conductive pads (2, 23) arranged at equal pitches (see Fig. 2);
and a row of conductive terminals, provided in the base, and comprising at least one pair of differential signal terminals (51) and a plurality of ground terminals (52), wherein each of the conductive terminals has a contact portion configured to be in contact with a mating component, the row of conductive terminals comprises at least one terminal group (G1, S1, S2, G2), and each of the at least one terminal group comprises two of the ground terminals (G1, G2) and one pair 
each of the conductive terminals has a contact portion (at 52) configured to be in contact with one of the conductive pads.
[AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (G3)][AltContent: textbox (G2)][AltContent: textbox (G1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    234
    501
    media_image1.png
    Greyscale

[AltContent: textbox (P3)][AltContent: textbox (P2)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (P2)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (P1)][AltContent: arrow]

	Regarding claim 5, Scott et al. disclose each of the conductive terminals has a conductive portion (55) configured to be in contact with a circuit board, and in the row of conductive terminals, a pitch between the two conductive portions of two adjacent ones of the conductive terminals is equal to a pitch between the two contact portions of the two adjacent ones of the conductive terminals (see Fig. 8).

Regarding claim 6, Scott et al. disclose each of the conductive terminals further has a connecting portion (53) connecting the contact portion and the conductive portion, and in the row of conductive terminals, a pitch between the two connecting portions of the two adjacent ones of the conductive terminals is equal to the pitch between the two contact portions of the two adjacent ones of the conductive terminals (see Fig. 8).

Allowable Subject Matter
Claims 2-4, 7, 9-10, 12-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833